DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 02/04/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Groups I-II is withdrawn. Claim 11, directed to a non-elected group, is no longer withdrawn from further consideration because it requires all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jhongwoo Peck on 03/29/2022.

The application has been amended as follows: 
Claim 5, line 1, “the” before “spiral shape” has been deleted and replaced with “a”.
Claim 5, line 1-2, “the” before “deformation zone” has been deleted and replaced with “a”.

Reasons for Allowance
Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a method of acupuncture needle packaging including inserting an acupuncture needle body into an acupuncture needle tube starting from an acupuncture needle handle at an upper portion thereof and ascending the upper portion exposed exterior of the acupuncture needle tube vertically using a pressing jig, as recited in claim 1, or a method of acupuncture needle packaging including inserting an acupuncture needle body into an acupuncture needle tube starting from an acupuncture needle handle at an upper portion thereof and inserting a pressing jig into an interior of the acupuncture needle tube to press the upper portion downward, as recited in claim 10.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2007/0185517 (Nakano) which discloses a related method of acupuncture needle packaging where an acupuncture needle handle and an acupuncture needle tube are coupled by thermally deforming an area where the tube and the handle abut each other with a heat (P0014 and P0048). However, Nakano generally teaches the needle being inserted into the tube (P0035) such that Nakano does not teach insertion “starting from the acupuncture needle handle” as required by claims 1 and 10. Also, Nakano fails to teach “a pressing jig” such that it also fails to teach the limitations of claims 1 and 10 relating to the pressing jig.
As discussed above, Nakano does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Nakano, alone or in combination, to teach the claimed method of claim 1 or 10. Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771